Corson, J.
The pleadings, findings, judgment, abstract, and
briefs in this case are substantially the same, excepting as to dates and amounts, as those contained in the case of Association v. Wilkins (decided at the present term of this court) 15 S. D. —, 85 N. W. 994. As the questions involved in the two cases are identically the same, the further discussion of them is unnecessary. Following the decision in that case, the judgment of the court below is-reversed, and that court is directed to enter judgment canceling the notes and mortgage executed by the defendants, and the certificate of stock, and enter judgment in favor of the defendants for the balance due on said contract.